      Case 3:21-md-02981-JD Document 21-5 Filed 04/07/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA
 9                              SAN FRANCISCO DIVISION
10
     EPIC GAMES, INC.,                       Case No. 3:20-cv-05671-JD
11         Plaintiff,
12         vs.
     GOOGLE LLC et al.,
13         Defendants.
14   PURE SWEAT BASKETBALL, INC., et. al, Case No. 3:20-cv-05792-JD
          Plaintiffs,
15
          vs.
16   GOOGLE LLC et al.,
          Defendants.
17
     PEEKYA APP SERVICES, INC., et. al,      Case No. 3:20-cv-06772-JD
18        Plaintiffs,
                                             [PROPOSED] ORDER GRANTING
19        vs.                                DEFENDANTS’ MOTION TO DISMISS
     GOOGLE LLC et al.,                      AND REQUEST FOR JUDICIAL NOTICE
20        Defendants.
21

22

23

24

25

26

27

28
                                                        Case Nos. 3:20-cv-05671-JD; 3:20-cv-05792-JD;
                                                                                     3:20-cv-06772-JD
     [PROPOSED] ORDER GRANTING DEFS.’ MOTION TO DISMISS AND REQUEST FOR JUDICIAL NOTICE
       Case 3:21-md-02981-JD Document 21-5 Filed 04/07/21 Page 2 of 2



 1          Defendants have filed a motion to dismiss Epic Games, Inc.’s Complaint (No. 3:20-cv-

 2   05671-JD, Dkt. No. 1, the “Epic Complaint”) and Developer Plaintiffs’ First Amended Class

 3   Action Complaint (Nos. 3:20-cv-05792-JD, Dkt. No. 56 and 3:20-cv-06772-JD, Dkt. No. 12,

 4   together the “Developers’ Complaint”) pursuant to Fed. R. Civ. P. 12(b)(6), and a supporting

 5   request for judicial notice. Having carefully considered the motion, as well as the supporting

 6   memoranda of points and authorities and the related responses and replies, and good cause

 7   appearing, the Court hereby GRANTS the motion and request for judicial notice. Specifically:

 8        1.    The Court hereby GRANTS the request for judicial notice and will consider for

 9              purposes of the motion the document attached as Exhibit A to the Declaration of Brian
10              C. Rocca.

11        2.    The Court hereby GRANTS Defendants’ motion to dismiss and DISMISSES WITH

12              PREJUDICE each of the claims asserted in the Epic Complaint and Developers’

13              Complaint.

14   IT IS SO ORDERED.

15
      DATED:
16                                                HON. JAMES DONATO
                                                  United States District Judge
17

18

19
20

21

22

23

24

25

26

27

28
                                                                  Case Nos. 3:20-cv-05671-JD; 3:20-cv-05792-JD;
                                                    1                                          3:20-cv-06772-JD
     [PROPOSED] ORDER GRANTING DEFS.’ MOTION TO DISMISS AND REQUEST FOR JUDICIAL NOTICE
